DETAILED ACTION 
The present application, filed on 11/30/2017, has been examined under the AIA  first inventor to file provisions. 


The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 12/16/2021,


Status of Claims
Claims 1-21 are now pending and have been examined. 



Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    



Allowable Subject Matter
Claims 1-21 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a system with a visual trigger in packaging. 

First, the contact lens package comprises: a first package layer and a second package layer which together define a cavity.

Second, a contact lens is disposed in the cavity. 

Third, an image is depicted on either the first or the second package layer, with the image configured to directly impart information to a user, based on a visual trigger. The visual trigger can be identified by a mobile device as well.  

The invention provides a unique advantage in the area of imparting a higher amount of information, mandatory information, relevant information, as well as non-relevant information on small packages (e.g. a contact lens package). 

The references utilized during the prosecution, which have been made part of the record, are: Wang et al (US 2010/0181332); Bradley et al (US 2013/0193201). 

Wang discloses: Due to advances in the design and cosmetic appearance of ophthalmic lenses the dispensers of such lenses need to maintain a large stock of such lenses to fit patients. In the trade theses lenses are commonly known as diagnostic lenses. For example when a patient suffers from astigmatism, an individual ophthalmologist may need to try several different prescriptions on a patient before the appropriate degree of vision correction is found. Given that space is limited in most dispenser's offices, maintaining sufficient quantities of different prescriptions is an administrative and logistical problem. Therefore it would be beneficial to have an apparatus that loads, stores, dispenses, keeps an inventory of a variety of different diagnostic lenses.. 

Wang however, does not disclose: a first image portion configured to impart information to a user; and a second image portion integrated with the first image portion to form the image and defining a visual trigger associated with an executable file accessible by a mobile device. Furthermore, Wang does not disclose: the second image portion configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file; wherein the visual trigger is identifiable by the mobile device to retrieve and access the executable file.

Bradley discloses: A system and method that permits a person to gain information regarding one or more products by capturing data in the form of a scan or image capture to the data capture device, identifying the product, and delivering to the person information relevant to the product. 

Bradley however, does not disclose: a first image portion configured to impart information to a user; and a second image portion integrated with the first image portion to form the image and defining a visual trigger associated with an executable file accessible by a mobile device. Furthermore, Bradley does not disclose: the second image portion configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file; wherein the visual trigger is identifiable by the mobile device to retrieve and access the executable file.



The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


The instant application did not raise any eligibility issues. 


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622